Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1. In the correspondence filed on June 01 2021, applicant has amended claims 1, 7 and 9. Claims 1-10 are currently pending for examination.

Response to Arguments
2. Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 - page 11 (all),
filed June 01 2021, with respect to claims 1-10 have been fully considered
and are not persuasive.
3. Applicant’s arguments with respect to amended claims 1, 7 and 9 have been
considered but are moot because the arguments do not apply to the reference being
used in the current rejection. Applicant's amendment necessitated the new ground(s) of
rejection presented in this Office action. Hence a new ground of rejection is further
presented in view of Guo (US20210006421A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US20160226725A1) hereinafter Iizuka in view of Nguyen et al. (US20120257627A1) hereinafter Nguyen further in view of Maeda et al. (US20150222558A1) hereinafter Maeda, and further in view of Guo (US20210006421A1) hereinafter Guo.

As per claim 1.  A non-transitory computer-readable recording medium having stored therein a program that causes (Iizuka, par0098-101, par0101 teaches when the duplicate packet detection apparatus DD is started, the CPU 101 loads the program PG in the memory 102 from the storage device 103 [non-transitory computer-readable recording medium] and performs the duplicate packet detection processing in cooperation with the program PG.).
a computer to execute a process, the process comprising (Iizuka, Fig.1 {DD}, par0098-0099 teaches FIG. 4 is a hardware block diagram of the duplicate packet detection apparatus DD in FIG. 1. The duplicate packet detection apparatus DD which is a computer includes a CPU 101, a memory (storage unit) 102, a storage device 103, and a communication device 104 which are coupled to a bus B. In the following descriptions, the memory (storage unit) 102 is appropriately described below as the memory 102.The CPU 101 is a central processing unit for controlling [execute a process] the duplicate packet detection apparatus DD.).
identifying, upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication packet; (Iizuka, FIG. 6A, par0119 teaches a packet PCKi illustrated in FIG. 6A includes an IP header H1, a TCP header H2, and data D1. The IP header H1 includes a transmission source IP, a transmission destination IP, a protocol number, and an IP identifier, for example. The TCP header H2 includes a transmission source port number, a transmission destination port number, and a check sum, for example. The port number is appropriately described below as a port. The data D1 is transmission data which is to be transmitted by the transmission source device. An IP payload in FIG. 6A includes the TCP header H2 and the data D1.).
store a packet identifier and a fragment offset included in the header of the acquired communication packet and the identified communication session (Iizuka, FIG. 9, par0180-0182 teaches the obtaining unit 11 stores the obtained packet in the memory 102 (S12). The obtaining unit 11 stores various types of information regarding the obtained packet in the packet information table T1 of FIG. 9. Before the storing, initialization is performed by storing “0” (for example, NULL) in the packet information table T1 of FIG. 9.The obtaining unit 11 stores a leading address of the obtained packet which has been stored in the memory 102, in the packet leading address field of the packet information table T1 in FIG. 9 (see “padr” in FIG. 9). The obtaining unit 11 may store information (also referred to as offset) indicating data length of the packet.The obtaining unit 11 obtains a transmission source IP, a transmission destination IP, and a protocol number (also referred to as protocol information) of the obtained packet with reference to an IP header (S12). Examples of the protocol number include a protocol number of the TCP and a protocol number of the UDP).
         Iizuka does not explicitly discloses referring to a first memory that stores, for each communication session, first management information indicating whether a communication packet corresponding to a packet identifier has been acquired; determining whether the first management information includes first acquisition information indicating that a communication packet corresponding to the packet identifier, has been acquired; referring, upon determining that the first management information includes the first acquisition information, to a second memory that stores, for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; determining whether the second management information includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired; discarding the acquired communication packet upon determining that the second management information includes the second acquisition information; and 50Atty. Dkt. No.: 17-02391 adding acquisition information indicating that the acquired communication packet has been acquired to the first management information and the 
          Nguyen however discloses referring to a first memory that stores, for each communication session, first management information indicating whether a communication packet corresponding to a packet identifier has been acquired; (Nguyen, par0073 teaches in some embodiments, a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
determining whether the first management information includes first acquisition information indicating that a communication packet corresponding to the packet (Nguyen, par0062 teaches returning to the method 400 of FIG. 4, next, the network switch device 300 determines whether the received packet is a duplicate packet using one or more of the plurality of fields in the header of the packet according to a pre-determined field-checking hierarchy [determining] (Step 404). In the illustrated embodiments, the pre-determined field-checking hierarchy prescribes certain one(s) of the plurality of fields in the header that has a relatively higher change rate statistically to be checked before others that have relatively lower change rate statistically).
referring, upon determining that the first management information includes the first acquisition information, to a second memory that stores, for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; (Nguyen, par0064-0066, par0073. Par0064-0066 teaches the device 300 is also configured to check the first 64 bits in the header against the first 64 bits in another header of an earlier received packet to determine whether the packet is a duplicate packet. The device 300 is configured to check the destination IP address and/or the source IP address in the header against the corresponding destination/source IP address in the header of an earlier received packet to determine whether the packet is a duplicate packet. The device 300 is configured to check the fragment offset in the header against the fragment offset in another header of an earlier received packet. This has the benefit of enhancing the reliability of the duplication detection in case the IPID value rolls over (recycling of the IPID value).
(Nguyen, par0073 teaches a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
adding acquisition information indicating that the acquired communication packet has been acquired to the first management information and the second management information upon determining that the first management information does not include the first acquisition information or upon determining that the second management information does not include the second acquisition information. (Nguyen, par0073 teaches the device 300 allows the non-duplicate packet to continue being part of the packet stream. In such cases, the device 300 then sends the packet (or a copy of it that is generated by the device 300) to an analysis tool that is coupled to the instrument port (Step 410). In other embodiments, in addition to, or instead of, sending the packets to an analysis tool through an instrument port, the device 300 may be configured for routing packets, filtering packets, slicing packets, modifying packets, copying packets, and/or flow controlling packets). 
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of referring to a first memory that stores, for each communication session, first management information indicating whether a communication packet corresponding to the packet identifier has been acquired; determining whether the first management information includes first acquisition information indicating that a communication packet corresponding to the packet identifier, has been acquired; referring, upon determining that the first management information includes the first acquisition information, to a second memory that stores, for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; determining whether the second management information includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired; discarding the acquired communication packet upon determining that the second management information includes the second acquisition information; and 50Atty. Dkt. No.: 17-02391 adding acquisition information indicating that the acquired communication packet has been acquired to the first management information and the second management information upon determining 
         Iizuka and Nguyen do not explicitly disclose determining whether the second management information that corresponds to the combination of the identified communication session and the packet, includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired.
          Maeda however discloses determining whether the second management information that corresponds to the combination of the identified communication session and the packet identifier, includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired. (Maeda, Fig5-8, par0055-00 . Par0055 teaches FIG. 5 illustrates an IP header in the IP packet in detail. The IP header includes version information, header length, type of service (TOS), datagram length, packet ID, IP flag, and fragment offset. The IP header further includes time to live (TTL), protocol number, header checksum, source IP address, destination IP address, and options. Par0059 teaches The edge node 5 a generates fragment packets F1 to F4 by assigning an IP header to each of fragments. Here, the IP header includes same information as the transmission packet [second management information that corresponds to the combination of the identified communication session and the packet identifier included in the header] except the fragment offset and IP flag. The fragment offset indicates the byte order of a header of each of fragments in the data of transmission packet. For example, the edge node 5 a sets the fragment offset to 0 for the fragment packet F1. Further, the edge node 5 a sets the last flag in the IP flag to 1. Par0061-0063 teaches A reception unit 21 a of the relay device 10 a receives a fragment packet F1 from the edge node 5 a. The reception unit 21 a outputs the fragment packet F1 to the reception buffer 22 a. An error detection unit 23 a reads the fragment packet F1 from the reception buffer 22 a and determines whether an error has occurred in the fragment packet. Here, it is assumed that no error has occurred in the fragment packet F1. Then, the error detection unit 23 a outputs the fragment packet F1 to the fragment detection unit 24 a. The fragment detection unit 24 a determines whether the inputted packet is a fragment packet, by referring to the fragment offset, and the fragment flag and the last flag in the IP flag of the fragment packet F1. Specifically, the fragment detection unit 24 a determines that a packet not satisfying the condition of last flag=0 and fragment offset=0 is the fragment packet. The fragment packet F1 is assumed to have the fragment offset of 0, and the last flag indicating that the fragment packet F1 is not a last packet. Then, the fragment detection unit 24 a determines that the inputted packet (F1) is a fragment packet. (b2) The fragment detection unit 24 a outputs information contained in the IP header of the fragment packet F1 to the fragment data management unit 32 a. The fragment data management unit 32 a updates the fragment data table 41 a by using the inputted IP header. FIG. 8 is a diagram illustrating an example of the fragment data table 41. The fragment data table 41 includes the packet ID, source IP address, destination IP address, fragment offset value, last flag value, and presence of error in the fragment packet. The fragment data management unit 32 a stores the packet ID, source IP address, destination IP address, fragment offset value, and last flag value contained in the inputted IP header into the fragment data table 41 a [the second management information that corresponds to the combination of the identified communication session and the packet identifier included in the header of the acquired communication packet]).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining whether the second management information that corresponds to the combination of the identified communication session and the packet identifier, includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired, as taught by Maeda in the non-transitory computer-readable recording medium of Iizuka and Nguyen, so fragmentation of jumbo packet reduce the delay in processing of other packets such as real time IP telephone packets in the same network, see Maeda par0003.
         Iizuka, Nguyen and Maeda do not explicitly disclose stored in the first memory, stored in the second memory, stored in the fourth memory.
         Guo however discloses stored in the first memory. (Guo, par0183 teaches FIG. 7, a SMF is further provided, including a first memory 720, a first processor 700, a first transceiver 710, a bus interface, and a computer program stored on the first memory 720 and executed by the first processor 700).
stored in the second memory. (Guo, par0227 teaches FIG. 10, a UPF includes a second memory 1020, a second processor 1000, a second transceiver 1010, a bus interface, and a computer program stored on the memory 1020 and executed by the second processor 1000).
stored in the fourth memory. (Guo, par0271-0272 teaches the fourth processor 1600 is configured to read the program in the fourth memory 1620, and perform the following method: receiving, by the fourth transceiver 1610, a QoS policy request message for the session when establishing a session for transferring unstructured data for the UE from the SMF, where the QoS policy request message carries an session type indication information indicating the session is used for transferring unstructured data; determining, a QoS policy corresponding to the session according to the QoS policy request message, where the QoS policy includes a flow filter of a fully-matched wildcard and a third QoS identifier corresponding to the session; and returning, by the fourth transceiver 1610, the QoS policy corresponding to the session to the SMF. The fourth transceiver 1610 is configured to receive and transmit data under the control of the fourth processor 1600).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of stored in the first memory, stored in the second memory, stored in the fourth memory, as taught by Guo in the non-transitory computer-readable recording medium of Iizuka, Nguyen and Maeda, so in the QoS control method the target node can determine the QoS of the session for the unstructured data transmission according to the indication information sent by the SMF, thereby implementing the QoS control of the unstructured data packet by the network, ensuring the QoS for unstructured data transmission and improving network performance, see Guo par0057.

As per claim 2. Iizuka, Nguyen, Maeda and Guo disclose the non-transitory computer-readable recording medium according to claim 1. 
          Iizuka further discloses wherein the first management information includes a first bit string corresponding to each communication session, (Iizuka, par0138 teaches in the example of FIG. 7, the first bit area is a bit area indicated by an address obtained by adding the IP identifier of “j” which is included in the obtained packet, to a leading address of the IP identifier bit string P-1. The leading address is an address of a leading portion of the IP identifier bit string P-1 when the IP identifier bit string P-1 is ensured in the memory 102). For example, when an IP identifier included in the obtained packet is “4”, the first bit area is a bit area indicated by the reference sign of AR1 i in FIG. 7).
the second management information includes a second bit string corresponding to each combination of a communication session and a packet identifier, and (Iizuka, par0141 teaches in the example of FIG. 7, the second bit area is a bit area indicated by an address obtained by adding the check sum of “k” which is included in the obtained packet, to a leading address of the check sum bit string P-2. The leading address is an address of a leading portion of the check sum bit string P-2 when the check sum bit string P-2 is ensured in the memory 102. For example, when a check sum included in the obtained packet is “1”, the second bit area is a bit area indicated by the reference sign of AR1 c in FIG. 7).
the process further comprises: determining whether information indicating that a communication packet has been acquired is set in a bit corresponding to the packet identifier of the acquired communication packet in the first bit string corresponding to the (Iizuka, par0144-0146 teaches The information management unit 13 obtains an IP identifier and a check sum from each of the first to the third packets which are obtained by the obtaining unit 11. The information management unit 13 obtains the IP identifier of “4” and the check sum of “1” from the first packet. The first information (for example, “1”) is not stored in the bit area of the IP identifier bit string P-1 of the set of bit strings PP, which corresponds to the IP identifier of “4” of the first packet (see the reference sign of AR1 i in FIG. 7). The second information is not stored in the bit area of the check sum bit string P-2 of the set of bit strings PP, which corresponds to the check sum of “1” of the first packet (see the reference sign of AR1 c in FIG. 7). Accordingly, the duplication determination unit 14 determines that the first information is not stored in the memory 102 and the second information is not stored in the memory 102. That is, the duplication determination unit 14 determines that the first packet is not a duplicate packet).
determining whether information indicating that a communication packet has been acquired is set in a bit corresponding to the fragment offset of the acquired communication packet in the second bit string corresponding to the combination of the identified communication session and the packet identifier of the acquired communication packet, so as to determine whether the second management information includes the second acquisition information. (Iizuka, par0151-0153 teaches accordingly, the duplication determination unit 14 determines that the first information is not stored in the memory 102 and the second information is not stored in the memory 102. That is, the duplication determination unit 14 determines that the second packet is not a duplicate packet. The information management unit 13 stores the first information (for example, “1”) in the bit area of the IP identifier bit string P-1 of the described set of bit strings PP (see “0↓1” indicated by the reference sign of AR2 i in FIG. 7). The information management unit 13 stores the second information in the bit area of the check sum bit string P-2 of the described set of bit strings PP (see “0↓1” indicated by the reference sign of AR2 c in FIG. 7). Since it is determined that the second packet is not a duplicate packet, the transmission unit 15 transmits the second packet to the packet analyzer AD).

As per claim 3. Iizuka, Nguyen, Maeda and Guo disclose the non-transitory computer-readable recording medium according to claim 1. 
          Iizuka  further discloses the process further comprising:   referring to a third memory that stores association information in which an address of the first management information for each communication session and an address of the second management information for each combination of a communication session and a packet identifier are associated with each other; and (Iizuka, par0109 teaches the information management unit 13 stores, for example, management information IF3 (see FIG. 8) in the information storage area IR. The management information IF3 is information for managing an IP identifier which is included in an IP header of a packet and a check sum which is included in a TCP header or a UDP header of a packet. The management information IF3 is stored in correspondence with the IP identifier and the check sum. A TCP is an abbreviation of a “transmission control protocol” and a UDP is an abbreviation of a “user datagram protocol”).
(Iizuka, par0128-0130 teaches when a new session is initiated between the devices, the information management unit 13 in FIG. 5 ensures an IP identifier bit string P-1 and a check sum bit string P-2 of the session in the memory 102. The information management unit 13 stores leading addresses (also referred to as pointers) of the IP identifier bit string P-1 and the check sum bit string P-2 in the memory 102. In the following descriptions, the leading address of the IP identifier bit string P-1 is indicated by the reference sign of “P-1” and the leading address of the check sum bit string P-2 is indicated by the reference sign of “P-2”. If the obtaining unit 11 obtains a packet, the duplication determination unit 14 determines whether a first information (for example, “1”) corresponding to the IP identifier included in the obtained packet is stored in a storage unit, (performs first determination) in response to obtaining of the packet. The storage unit is the memory 102, for example. The storage unit may be the storage device 103.The duplication determination unit 14 determines whether a second information (for example, “1”) corresponding to the check sum included in the obtained packet is stored in a storage unit, (performs second determination) in response to obtaining of the packet).

As per claim 4. Iizuka, Nguyen, Maeda and Guo disclose the non-transitory computer-readable recording medium according to claim 3. 
          Iizuka  further discloses wherein the association information is information that associates an address of the first management information for each communication session with consecutive addresses corresponding to a predetermined number of packet identifiers, among addresses of the second management information for each communication session, (Iizuka, par0481-00482 teaches when the obtaining unit 11 obtains a packet to which a sequential IP identifier caused to be cyclic is assigned, the information management unit 13 has to use a bit area of an IP identifier bit string, in which the first information is stored in the past, as a first storage corresponding to an IP identifier of a packet which is received new. Such an IP identifier bit string is the IP identifier bit string p2-1 in FIG. 34 or the IP identifier bit string p3-1 in FIG. 34, for example. When it is detected that the IP identifier is encircled, the information management unit 13 performs IP identifier encircling processing and thus initializes bit areas in a predetermined range from the leading of the IP identifier bit string, for example. The information management unit 13 stores, for example, “0” in the bit areas in the predetermined range, in this initialization).
and the process further comprises: identifying addresses corresponding to the predetermined number of packet identifiers including the packet identifier of the acquired communication packet, among the addresses of the second management information corresponding to the address of the first management information for the identified communication session; and (Iizuka, par0394 teaches if the following case occurs even when the values of the IP identifiers of the plurality of packets are not continuously increased in the obtaining order, the random determination unit 17 determines the identifier of the obtained packet is not a random IP identifier, in order to handle order reversal of packets illustrated in FIGS. 29A, 29B, and 29C. That is, when an identifier of a second packet which is obtained ahead of a predetermined number of packets based on an identifier of a first packet among the plurality of packets is greater than the IP identifier, the random determination unit 17 determines that the identifier of the obtained packet is the random IP identifier. The predetermined number of packets is two, for example).
identifying an address corresponding to the packet identifier of the acquired communication packet, among the identified addresses, as the address of the second management information for the combination of the identified communication session and the packet identifier of the acquired communication packet.  (Iizuka, par0128-0130 teaches when a new session is initiated between the devices, the information management unit 13 in FIG. 5 ensures an IP identifier bit string P-1 and a check sum bit string P-2 of the session in the memory 102. The information management unit 13 stores leading addresses (also referred to as pointers) of the IP identifier bit string P-1 and the check sum bit string P-2 in the memory 102. In the following descriptions, the leading address of the IP identifier bit string P-1 is indicated by the reference sign of “P-1” and the leading address of the check sum bit string P-2 is indicated by the reference sign of “P-2”. If the obtaining unit 11 obtains a packet, the duplication determination unit 14 determines whether a first information (for example, “1”) corresponding to the IP identifier included in the obtained packet is stored in a storage unit, (performs first determination) in response to obtaining of the packet. The storage unit is the memory 102, for example. The storage unit may be the storage device 103.The duplication determination unit 14 determines whether a second information (for example, “1”) corresponding to the check sum included in the obtained packet is stored in a storage unit, (performs second determination) in response to obtaining of the packet).

As per claim 5. Iizuka, Nguyen, Maeda and Guo disclose the non-transitory computer-readable recording medium according to claim 2. 
          Iizuka further discloses wherein a packet identifier is assigned to each of communication packets in an order in which the communication packets are transmitted, (Iizuka, 0075 teaches a case where a value of an IP identifier is sequentially increased will be described. For example, in the example of FIGS. 1 and 2, a case where the first server SVR1 continuously transmits a plurality of packets to the second server SVR2 is assumed. For example, the first server SVR1 transmits the first packet PCK1 and the second packet PCK2 to the second server SVR2 in this order. The first server SVR1 creates a first packet PCK1 including an IP identifier of “1” and creates a second packet PCK2 including an IP identifier of “2”, in the transmission).
and the process further comprises: setting in the first bit string, when the packet identifier of the acquired communication packet has been cycled, acquisition information indicating that a communication packet has not been acquired in first bits corresponding to a predetermined number of packet identifiers from a top of packet identifiers, and (Iizuka, par0285-291 teaches the detection processing of a duplicate packet will be specifically described. If a new session is initiated, the information management unit 13 ensures a set of bit strings in the storage unit. The set of bit strings includes a sequence for an identifier (appropriately described below as an IP identifier bit string) and a sequence for a code (appropriately described below as a check sum bit string). The IP identifier bit string is a sequence having a plurality of areas (also referred to as a bit area) which store first information corresponding to an IP identifier included in the obtained packet, in a unit of one bit. The check sum bit string is a sequence having a plurality of areas which store second information corresponding to a check sum included in the obtained packet, in a unit of one bit. If a new set of bit strings is ensured, the information management unit 13 stores, for example, “0” in all bit areas of the set of bit strings. In the example of FIG. 7, the information management unit 13 ensures a set of bit strings PP including the IP identifier bit string P-1 and the check sum bit string P-2, in the memory 102. The information management unit 13 stores “0” in all of the bit area of the ensured IP identifier bit string P-1 and the ensured check sum bit string P-2).
setting in the first bit string, when the packet identifier of the acquired communication packet reaches a packet identifier corresponding to a bit of the first management information other than the first bits, acquisition information indicating that a communication packet has not been acquired, in second bits corresponding to the predetermined number of packet identifiers subsequent to the packet identifiers corresponding to the first bits.  (Iizuka, par0133- teaches when the first information is stored in a first bit area of the IP identifier bit string of the set of bit strings, which corresponds to the IP identifier of the obtained packet, in the first determination, the duplication determination unit 14 determines that the first information is stored in the storage unit. When the second information is stored in a second bit area of the check sum bit string of the set of bit strings, which corresponds to the check sum of the obtained packet, in the second determination, the duplication determination unit 14 determines that the second information is stored in the storage unit. When the duplication determination unit 14 determines that the first information has not been stored in the storage unit, the information management unit 13 stores the first information in the storage unit. Specifically, when the first information has not been stored in the first bit area, the information management unit 13 stores the first information in the first bit area corresponding to the IP identifier which is included in the obtained packet).

As per claim 6. Iizuka, Nguyen, Maeda and Guo disclose the non-transitory computer-readable recording medium according to claim 2. 
          Iizuka further discloses the process further comprising: setting acquisition information indicating that a communication packet has not been acquired in a bit of the first bit string when a predetermined time has elapsed since the acquisition information indicating that a communication packet has been acquired is set in the bit. (Iizuka, par0285-291 teaches the information management unit 13 stores a validity time of the created set of bit strings in the sub-list. When the update timing is (S101/YES), the information management unit 13 selects one not-selected session with reference to the list information table T4 in FIG. 18 (S102). The information management unit 13 creates a new set of bit strings corresponding to the selected session, and stores the created set of bit strings in the memory 102 (S103). The information management unit 13 sets the new created set of bit strings as the latest set of bit strings (S104). The information management unit 13 deletes a set of bit strings which has an exceeded validity time (S105).The information management unit 13 updates the bit string-set management list and the sub-list and creates a sub-list for the created set of bit strings (S106). The information management unit 13 determines whether all sessions have been selected (S107).

As per claim 7.  An information processing apparatus, comprising: (Iizuka, Fig.5, par0015 teaches FIG. 5 is a software block diagram of a duplicate packet detection [information processing] apparatus according to a first embodiment).
 a first memory configured to store, (Iizuka, par0099 teaches the memory 102 temporarily stores information and the like which is created in processes performed by the CPU 101, or in each of steps executed by a program PG).
for each communication session, first management information indicating whether a communication packet corresponding to a packet identifier has been acquired; (Iizuka, FIG. 6A, par0119 teaches a packet PCKi illustrated in FIG. 6A includes an IP header H1, a TCP header H2, and data D1. The IP header H1 includes a transmission source IP, a transmission destination IP, a protocol number, and an IP identifier, for example. The TCP header H2 includes a transmission source port number, a transmission destination port number, and a check sum, for example. The port number is appropriately described below as a port. The data D1 is transmission data which is to be transmitted by the transmission source device. An IP payload in FIG. 6A includes the TCP header H2 and the data D1.).
a second memory configured to store, (Iizuka, par0101 teaches the storage device 103 stores the program PG in a program storing area (not illustrated) in the storage device 103, for example. The program PG is used for performing processing (also referred to as duplicate packet detection processing) of detecting a duplicate packet).
and a processor coupled to the first and second memories and the processor configured to: (Iizuka, par0101 teaches the program PG is used for performing processing (also referred to as duplicate packet detection processing) of detecting a duplicate packet. When the duplicate packet detection apparatus DD is started, the CPU 101 loads the program PG in the memory 102 [first memory] from the storage device 103 [second memory] and performs the duplicate packet detection processing in cooperation with the program PG).
identifying, upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication packet; (Iizuka, FIG. 6A, par0119 teaches a packet PCKi illustrated in FIG. 6A includes an IP header H1, a TCP header H2, and data D1. The IP header H1 includes a transmission source IP, a transmission destination IP, a protocol number, and an IP identifier, for example. The TCP header H2 includes a transmission source port number, a transmission destination port number, and a check sum, for example. The port number is appropriately described below as a port. The data D1 is transmission data which is to be transmitted by the transmission source device. An IP payload in FIG. 6A includes the TCP header H2 and the data D1.).
store a packet identifier and a fragment offset included in the header of the acquired communication packet and the identified communication session  (Iizuka, FIG. 9, par0180-0182 teaches the obtaining unit 11 stores the obtained packet in the memory 102 (S12). The obtaining unit 11 stores various types of information regarding the obtained packet in the packet information table T1 of FIG. 9. Before the storing, initialization is performed by storing “0” (for example, NULL) in the packet information table T1 of FIG. 9.The obtaining unit 11 stores a leading address of the obtained packet which has been stored in the memory 102, in the packet leading address field of the packet information table T1 in FIG. 9 (see “padr” in FIG. 9). The obtaining unit 11 may store information (also referred to as offset) indicating data length of the packet.The obtaining unit 11 obtains a transmission source IP, a transmission destination IP, and a protocol number (also referred to as protocol information) of the obtained packet with reference to an IP header (S12). Examples of the protocol number include a protocol number of the TCP and a protocol number of the UDP).
         Iizuka does not explicitly discloses for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; and a processor coupled to the first and second memories and the processor configured to: identify, upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication packet; determine whether the first management information stored in the first memory includes first acquisition information indicating that a communication packet corresponding to the packet identifier, has been acquired; upon determining that the first management information includes the first acquisition information; discard the acquired communication packet upon determining that the second management information includes the second acquisition information; and add 
          Nguyen however discloses for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; (Nguyen, par0064-0066, par0073. Par0064-0066 teaches the device 300 is also configured to check the first 64 bits in the header against the first 64 bits in another header of an earlier received packet to determine whether the packet is a duplicate packet. The device 300 is configured to check the destination IP address and/or the source IP address in the header against the corresponding destination/source IP address in the header of an earlier received packet to determine whether the packet is a duplicate packet. The device 300 is configured to check the fragment offset in the header against the fragment offset in another header of an earlier received packet. This has the benefit of enhancing the reliability of the duplication detection in case the IPID value rolls over (recycling of the IPID value).
identify, upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication packet; (Nguyen, FIG. 6B, par0060 teaches the TCP header includes a source port field 652, a destination port field 654, a sequence number field 656, an acknowledgment number field 658, a data offset field 660, a reserved field 662, a flag field 664, a window field 666, a checksum field 668, an urgent pointer field 670, and an option field 672. The source port field 652 identifies the sending port. The destination port field 654 identifies the receiving port. The sequence number field 656 identifies the initial sequence number if a SYN flag is set, and identifies an accumulated sequence number of a first data byte of a packet for a current session if a SYN flag is clear. The acknowledgment number field 658 is for acknowledging receipt of prior bytes (if any).
determine whether the first management information stored in the first memory includes first acquisition information indicating that a communication packet corresponding to a packet identifier, has been acquired; (Nguyen, par0062 teaches returning to the method 400 of FIG. 4, next, the network switch device 300 determines whether the received packet is a duplicate packet using one or more of the plurality of fields in the header of the packet according to a pre-determined field-checking hierarchy (Step 404). In the illustrated embodiments, the pre-determined field-checking hierarchy prescribes certain one(s) of the plurality of fields in the header that has a relatively higher change rate statistically to be checked before others that have relatively lower change rate statistically).
upon determining that the first management information includes the first acquisition information; (Nguyen, par0073 teaches in some embodiments, a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
discard the acquired communication packet upon determining that the second management information includes the second acquisition information; and (Nguyen, par0073 teaches a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
add acquisition information indicating that the acquired communication packet has been acquired to the first management information and the second management information upon determining that the first management information does not include the first acquisition information or upon determining that the second management information does not include the second acquisition information.  (Nguyen, par0073 teaches the device 300 allows the non-duplicate packet to continue being part of the packet stream. In such cases, the device 300 then sends the packet (or a copy of it that is generated by the device 300) to an analysis tool that is coupled to the instrument port (Step 410). In other embodiments, in addition to, or instead of, sending the packets to an analysis tool through an instrument port, the device 300 may be configured for routing packets, filtering packets, slicing packets, modifying packets, copying packets, and/or flow controlling packets). 
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; and a processor coupled to the first and second memories and the processor configured to: identify, upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication 
         Iizuka and Nguyen do not explicitly disclose determine whether the second management information stored in the second memory that corresponds to the combination of the identified communication session and the packet identifier, includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired.
          Maeda however discloses determine whether the second management information stored in the second memory that corresponds to the combination of the identified communication session and the packet identifier, includes second acquisition information indicating that a communication packet corresponding to the fragment (Maeda, Fig5-8, par0055-00 . Par0055 teaches FIG. 5 illustrates an IP header in the IP packet in detail. The IP header includes version information, header length, type of service (TOS), datagram length, packet ID, IP flag, and fragment offset. The IP header further includes time to live (TTL), protocol number, header checksum, source IP address, destination IP address, and options. Par0059 teaches The edge node 5 a generates fragment packets F1 to F4 by assigning an IP header to each of fragments. Here, the IP header includes same information as the transmission packet [second management information that corresponds to the combination of the identified communication session and the packet identifier included in the header] except the fragment offset and IP flag. The fragment offset indicates the byte order of a header of each of fragments in the data of transmission packet. For example, the edge node 5 a sets the fragment offset to 0 for the fragment packet F1. Further, the edge node 5 a sets the last flag in the IP flag to 1. Par0061-0063 teaches A reception unit 21 a of the relay device 10 a receives a fragment packet F1 from the edge node 5 a. The reception unit 21 a outputs the fragment packet F1 to the reception buffer 22 a. An error detection unit 23 a reads the fragment packet F1 from the reception buffer 22 a and determines whether an error has occurred in the fragment packet. Here, it is assumed that no error has occurred in the fragment packet F1. Then, the error detection unit 23 a outputs the fragment packet F1 to the fragment detection unit 24 a. The fragment detection unit 24 a determines whether the inputted packet is a fragment packet, by referring to the fragment offset, and the fragment flag and the last flag in the IP flag of the fragment packet F1. Specifically, the fragment detection unit 24 a determines that a packet not satisfying the condition of last flag=0 and fragment offset=0 is the fragment packet. The fragment packet F1 is assumed to have the fragment offset of 0, and the last flag indicating that the fragment packet F1 is not a last packet. Then, the fragment detection unit 24 a determines that the inputted packet (F1) is a fragment packet. (b2) The fragment detection unit 24 a outputs information contained in the IP header of the fragment packet F1 to the fragment data management unit 32 a. The fragment data management unit 32 a updates the fragment data table 41 a by using the inputted IP header. FIG. 8 is a diagram illustrating an example of the fragment data table 41. The fragment data table 41 includes the packet ID, source IP address, destination IP address, fragment offset value, last flag value, and presence of error in the fragment packet. The fragment data management unit 32 a stores the packet ID, source IP address, destination IP address, fragment offset value, and last flag value contained in the inputted IP header into the fragment data table 41 a [the second management information that corresponds to the combination of the identified communication session and the packet identifier included in the header of the acquired communication packet]).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine whether the second management information stored in the second memory that corresponds to the combination of the identified communication session and the packet identifier, includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired, as taught by Maeda in the information processing apparatus of Iizuka and Nguyen, so 
         Iizuka, Nguyen and Maeda do not explicitly disclose stored in the first memory, stored in the second memory, stored in the third memory.
         Guo however discloses stored in the first memory. (Guo, par0183 teaches FIG. 7, a SMF is further provided, including a first memory 720, a first processor 700, a first transceiver 710, a bus interface, and a computer program stored on the first memory 720 and executed by the first processor 700).
stored in the second memory. (Guo, par0227 teaches FIG. 10, a UPF includes a second memory 1020, a second processor 1000, a second transceiver 1010, a bus interface, and a computer program stored on the memory 1020 and executed by the second processor 1000).
stored in the third memory. (Guo, par0257 teaches computer program stored on the third memory 1320 and executed by the third processor 1300, the third processor 1300 is configured to read a program in the third memory 1320, and perform the following method: receiving, by the third transceiver 1310, indication information related to the QoS of the session when establishing a session for transferring unstructured data for the UE from SMF; determining a QoS corresponding to the uplink data in the session according to the indication information).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of stored in the first memory, stored in the second memory, stored in the third memory, as taught by Guo in the information processing apparatus of Iizuka, Nguyen and Maeda, so 

As per claim 8. Iizuka, Nguyen, Maeda and Guo disclose an information processing apparatus according to claim 7. 
          Iizuka further discloses wherein the first management information includes a first bit string corresponding to each communication session. (Iizuka, par0128-0129 teaches when a new session is initiated between the devices, the information management unit 13 in FIG. 5 ensures an IP identifier bit string P-1 and a check sum bit string P-2 of the session in the memory 102. The information management unit 13 stores leading addresses (also referred to as pointers) of the IP identifier bit string P-1 and the check sum bit string P-2 in the memory 102. In the following descriptions, the leading address of the IP identifier bit string P-1 is indicated by the reference sign of “P-1” and the leading address of the check sum bit string P-2 is indicated by the reference sign of “P-2”. If the obtaining unit 11 obtains a packet, the duplication determination unit 14 determines whether a first information (for example, “1”) corresponding to the IP identifier included in the obtained packet is stored in a storage unit, (performs first determination) in response to obtaining of the packet.).

As per claim 9.  A method of detecting a packet, the method comprising:  (Iizuka, Fig.3, par0008 according to an aspect of the invention, a method includes receiving [detecting] a first packet, the first packet being transmitted from a first packet capture point in a network, the first packet including a first packet identifier and a first error detection code (EDC), storing first information indicating the first packet identifier and second information indicating the first EDC).
 identifying by a computer, (Iizuka, Fig.1 {DD}, par0098-0099 teaches FIG. 4 is a hardware block diagram of the duplicate packet detection apparatus DD in FIG. 1. The duplicate packet detection apparatus DD which is a computer includes a CPU 101, a memory (storage unit) 102, a storage device 103, and a communication device 104 which are coupled to a bus B. In the following descriptions, the memory (storage unit) 102 is appropriately described below as the memory 102.The CPU 101 is a central processing unit for controlling [identifying] the duplicate packet detection apparatus DD.).
upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication packet; (Iizuka, FIG. 6A, par0119 teaches a packet PCKi illustrated in FIG. 6A includes an IP header H1, a TCP header H2, and data D1. The IP header H1 includes a transmission source IP, a transmission destination IP, a protocol number, and an IP identifier, for example. The TCP header H2 includes a transmission source port number, a transmission destination port number, and a check sum, for example. The port number is appropriately described below as a port. The data D1 is transmission data which is to be transmitted by the transmission source device. An IP payload in FIG. 6A includes the TCP header H2 and the data D1.).
 identifying, upon acquiring a communication packet, a communication session in which the acquired communication packet is transmitted and received, based on information included in a header of the acquired communication packet; (Iizuka, FIG. 6A, par0119 teaches a packet PCKi illustrated in FIG. 6A includes an IP header H1, a TCP header H2, and data D1. The IP header H1 includes a transmission source IP, a transmission destination IP, a protocol number, and an IP identifier, for example. The TCP header H2 includes a transmission source port number, a transmission destination port number, and a check sum, for example. The port number is appropriately described below as a port. The data D1 is transmission data which is to be transmitted by the transmission source device. An IP payload in FIG. 6A includes the TCP header H2 and the data D1.).
storing a packet identifier and a fragment offset included in the header of the acquired communication packet and the identified communication session (Iizuka, FIG. 9, par0180-0182 teaches the obtaining unit 11 stores the obtained packet in the memory 102 (S12). The obtaining unit 11 stores various types of information regarding the obtained packet in the packet information table T1 of FIG. 9. Before the storing, initialization is performed by storing “0” (for example, NULL) in the packet information table T1 of FIG. 9.The obtaining unit 11 stores a leading address of the obtained packet which has been stored in the memory 102, in the packet leading address field of the packet information table T1 in FIG. 9 (see “padr” in FIG. 9). The obtaining unit 11 may store information (also referred to as offset) indicating data length of the packet.The obtaining unit 11 obtains a transmission source IP, a transmission destination IP, and a protocol number (also referred to as protocol information) of the obtained packet with reference to an IP header (S12). Examples of the protocol number include a protocol number of the TCP and a protocol number of the UDP).
       Iizuka does not explicitly discloses referring to a first memory that stores, for each communication session, first management information indicating whether a communication packet corresponding to a packet identifier has been acquired; determining whether the first management information includes first acquisition information indicating that a communication packet corresponding to the packet identifier, has been acquired; referring, upon determining that the first management information includes the first acquisition information, to a second memory that stores, for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; discarding the acquired communication packet upon determining that the second management information includes the second acquisition information; and adding acquisition information indicating that the acquired communication packet has been acquired to the first management information 55Atty. Dkt. No.: 17-02391 and the second management information upon determining that the first management information does not include the first acquisition information or upon determining that the second management information does not include the second acquisition information.
          Nguyen however discloses referring to a first memory that stores, for each communication session, first management information indicating whether a communication packet corresponding to a packet identifier has been acquired; (Nguyen, par0073 teaches in some embodiments, a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
determining whether the first management information includes first acquisition information indicating that a communication packet corresponding to the packet identifier, has been acquired; (Nguyen, par0062 teaches returning to the method 400 of FIG. 4, next, the network switch device 300 determines whether the received packet is a duplicate packet using one or more of the plurality of fields in the header of the packet according to a pre-determined field-checking hierarchy (Step 404). In the illustrated embodiments, the pre-determined field-checking hierarchy prescribes certain one(s) of the plurality of fields in the header that has a relatively higher change rate statistically to be checked before others that have relatively lower change rate statistically).
(Nguyen, par0064-0066, par0073. Par0073 teaches in some embodiments, a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
discarding the acquired communication packet upon determining that the second management information includes the second acquisition information; and (Nguyen, par0073 teaches a memory at the device 300 (or that is communicatively coupled to the device 300) may store a table containing copies of the portions of the previously received packets used for comparisons. In other embodiments, the table may store the values generated by applying functions (e.g., a hash function) to those portions of previously received packets that are to be compared. In some cases, the first packet that generates a new hash value is forwarded out from the device 300 automatically. Within a time window, any subsequent packets that have the same hash value are discarded. Once the time window expires, the hash value of this sequence of packets is erased and the process starts again. Such technique has the benefit of preventing the table from becoming too large, and discarding information that is no longer needed for the duplicate packet identification process. In some embodiments, to record when a packet is received by the device 300, a table is used that has one row for each packet and 2 columns, one column for the timestamps and the second column having the hash signature of the packets).
adding acquisition information indicating that the acquired communication packet has been acquired to the first management information and the second management information upon determining that the first management information does not include the first acquisition information or upon determining that the second management information does not include the second acquisition information.  (Nguyen, par0073 teaches the device 300 allows the non-duplicate packet to continue being part of the packet stream. In such cases, the device 300 then sends the packet (or a copy of it that is generated by the device 300) to an analysis tool that is coupled to the instrument port (Step 410). In other embodiments, in addition to, or instead of, sending the packets to an analysis tool through an instrument port, the device 300 may be configured for routing packets, filtering packets, slicing packets, modifying packets, copying packets, and/or flow controlling packets). 
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of referring to a first memory that stores, for each communication session, first management information indicating whether a communication packet corresponding to a packet identifier has been acquired; determining whether the first management information includes first acquisition information indicating that a communication packet corresponding to the packet identifier, has been acquired; referring, upon determining that the first management information includes the first acquisition information, to a second memory that stores, for each combination of a communication session and a packet identifier, second management information indicating whether a communication packet corresponding to each of a plurality of fragment offsets that are associated with the each combination has been acquired; discarding the acquired communication packet upon determining that the second management information includes the second acquisition information; and adding acquisition information indicating that the acquired communication packet has been acquired to the first management information 55Atty. Dkt. No.: 17-02391 and the second management information upon determining that the first management information does not include the first acquisition information or upon determining that the second management information does not include the second acquisition information, as taught by Nguyen in the method of Iizuka, so messages between terminals in a packet-switching network are broken into multiple packets for transmission, routing, forwarding, and the like, see Nguyen par0004.

          Maeda however discloses determining whether the second management information that corresponds to the combination of the identified communication session and the packet identifier, includes second acquisition information indicating that a communication packet corresponding to the fragment offset, has been acquired. (Maeda, Fig5-8, par0055-00 . Par0055 teaches FIG. 5 illustrates an IP header in the IP packet in detail. The IP header includes version information, header length, type of service (TOS), datagram length, packet ID, IP flag, and fragment offset. The IP header further includes time to live (TTL), protocol number, header checksum, source IP address, destination IP address, and options. Par0059 teaches The edge node 5 a generates fragment packets F1 to F4 by assigning an IP header to each of fragments. Here, the IP header includes same information as the transmission packet except the fragment offset and IP flag. The fragment offset indicates the byte order of a header of each of fragments in the data of transmission packet. For example, the edge node 5 a sets the fragment offset to 0 for the fragment packet F1. Further, the edge node 5 a sets the last flag in the IP flag to 1. Par0061-0063 teaches A reception unit 21 a of the relay device 10 a receives a fragment packet F1 from the edge node 5 a. The reception unit 21 a outputs the fragment packet F1 to the reception buffer 22 a. An error detection unit 23 a reads the fragment packet F1 from the reception buffer 22 a and determines whether an error has occurred in the fragment packet. Here, it is assumed that no error has occurred in the fragment packet F1. Then, the error detection unit 23 a outputs the fragment packet F1 to the fragment detection unit 24 a. The fragment detection unit 24 a determines whether the inputted packet is a fragment packet, by referring to the fragment offset, and the fragment flag and the last flag in the IP flag of the fragment packet F1. Specifically, the fragment detection unit 24 a determines that a packet not satisfying the condition of last flag=0 and fragment offset=0 is the fragment packet. The fragment packet F1 is assumed to have the fragment offset of 0, and the last flag indicating that the fragment packet F1 is not a last packet. Then, the fragment detection unit 24 a determines that the inputted packet (F1) is a fragment packet. (b2) The fragment detection unit 24 a outputs information contained in the IP header of the fragment packet F1 to the fragment data management unit 32 a. The fragment data management unit 32 a updates the fragment data table 41 a by using the inputted IP header. FIG. 8 is a diagram illustrating an example of the fragment data table 41. The fragment data table 41 includes the packet ID, source IP address, destination IP address, fragment offset value, last flag value, and presence of error in the fragment packet. The fragment data management unit 32 a stores the packet ID, source IP address, destination IP address, fragment offset value, and last flag value contained in the inputted IP header into the fragment data table 41 a [the second management information that corresponds to the combination of the identified communication session and the packet identifier included in the header of the acquired communication packet]).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 
         Iizuka, Nguyen and Maeda do not explicitly disclose stored in the first memory, stored in the second memory, stored in the third memory.
         Guo however discloses stored in the first memory. (Guo, par0183 teaches FIG. 7, a SMF is further provided, including a first memory 720, a first processor 700, a first transceiver 710, a bus interface, and a computer program stored on the first memory 720 and executed by the first processor 700).
stored in the second memory. (Guo, par0227 teaches FIG. 10, a UPF includes a second memory 1020, a second processor 1000, a second transceiver 1010, a bus interface, and a computer program stored on the memory 1020 and executed by the second processor 1000).
stored in the third memory. (Guo, par0257 teaches computer program stored on the third memory 1320 and executed by the third processor 1300, the third processor 1300 is configured to read a program in the third memory 1320, and perform the following method: receiving, by the third transceiver 1310, indication information related to the QoS of the session when establishing a session for transferring unstructured data for the UE from SMF; determining a QoS corresponding to the uplink data in the session according to the indication information).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of stored in the first memory, stored in the second memory, stored in the third memory, as taught by Guo in the method of Iizuka, Nguyen and Maeda, so in the QoS control method the target node can determine the QoS of the session for the unstructured data transmission according to the indication information sent by the SMF, thereby implementing the QoS control of the unstructured data packet by the network, ensuring the QoS for unstructured data transmission and improving network performance, see Guo par0057.

As per claim 10. Iizuka, Nguyen, Maeda and Guo disclose the method according to claim 9. 
          Iizuka further discloses wherein the first management information includes a first bit string corresponding to each communication session, (Iizuka, par0138 teaches in the example of FIG. 7, the first bit area is a bit area indicated by an address obtained by adding the IP identifier of “j” which is included in the obtained packet, to a leading address of the IP identifier bit string P-1. The leading address is an address of a leading portion of the IP identifier bit string P-1 when the IP identifier bit string P-1 is ensured in the memory 102). For example, when an IP identifier included in the obtained packet is “4”, the first bit area is a bit area indicated by the reference sign of AR1 i in FIG. 7).
(Iizuka, par0141 teaches in the example of FIG. 7, the second bit area is a bit area indicated by an address obtained by adding the check sum of “k” which is included in the obtained packet, to a leading address of the check sum bit string P-2. The leading address is an address of a leading portion of the check sum bit string P-2 when the check sum bit string P-2 is ensured in the memory 102. For example, when a check sum included in the obtained packet is “1”, the second bit area is a bit area indicated by the reference sign of AR1 c in FIG. 7).
the process further comprises: determining whether information indicating that a communication packet has been acquired is set in a bit corresponding to the packet identifier of the acquired communication packet in the first bit string corresponding to the identified communication session, so as to determine whether the first management information includes the first acquisition information; and (Iizuka, par0144-0146 teaches The information management unit 13 obtains an IP identifier and a check sum from each of the first to the third packets which are obtained by the obtaining unit 11. The information management unit 13 obtains the IP identifier of “4” and the check sum of “1” from the first packet. The first information (for example, “1”) is not stored in the bit area of the IP identifier bit string P-1 of the set of bit strings PP, which corresponds to the IP identifier of “4” of the first packet (see the reference sign of AR1 i in FIG. 7). The second information is not stored in the bit area of the check sum bit string P-2 of the set of bit strings PP, which corresponds to the check sum of “1” of the first packet (see the reference sign of AR1 c in FIG. 7). Accordingly, the duplication determination unit 14 determines that the first information is not stored in the memory 102 and the second information is not stored in the memory 102. That is, the duplication determination unit 14 determines that the first packet is not a duplicate packet).
determining whether information indicating that a communication packet has been acquired is set in a bit corresponding to the fragment offset of the acquired communication packet in the second bit string corresponding to the combination of the identified communication session and the packet identifier of the acquired communication packet, so as to determine whether the second management information includes the second acquisition information. (Iizuka, par0151-0153 teaches accordingly, the duplication determination unit 14 determines that the first information is not stored in the memory 102 and the second information is not stored in the memory 102. That is, the duplication determination unit 14 determines that the second packet is not a duplicate packet. The information management unit 13 stores the first information (for example, “1”) in the bit area of the IP identifier bit string P-1 of the described set of bit strings PP (see “0↓1” indicated by the reference sign of AR2 i in FIG. 7). The information management unit 13 stores the second information in the bit area of the check sum bit string P-2 of the described set of bit strings PP (see “0↓1” indicated by the reference sign of AR2 c in FIG. 7). Since it is determined that the second packet is not a duplicate packet, the transmission unit 15 transmits the second packet to the packet analyzer AD).


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Iizuka et al. (US20160028859A1) – Related art in the area on the basis of management information, corresponding to IP packet identifiers included in headers of IP packets and corresponding to a communication session, discarding the acquired IP packet when the management information corresponding to an IP packet identifier of the acquired IP packet is present in the storage, otherwise storing the management information corresponding to the IP packet identifier of the acquired IP packet in the storage and outputting the acquired IP packet.
• Menten (US20090316698A1) – Related art in the area of packet information, the system operates by collecting and reordering fragments until enough protocol header and payload information is present for the firewall to examine and determine what action is to be taken on the fragments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442